In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00158-CR
     ___________________________

     EX PARTE EVERETT MADURAI



  On Appeal from the 431st District Court
          Denton County, Texas
      Trial Court No. F17-2519-431


Before Sudderth, C.J.; Bassel and Womack, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

      Applicant Everett Madurai raises one point arguing that the trial court erred by

denying his application for writ of habeas corpus for bail pending trial. The trial court

revoked Applicant’s original bond in his initial offense involving family violence and

denied him a second bond after finding that Applicant had violated the conditions of

his initial bond by using drugs and by committing a new family-violence offense

against the same victim as the prior offense.

      During the pendency of this appeal, Applicant was convicted.              Because

Applicant has been convicted, the appeal is now moot. See Ex parte Tucker, 3 S.W.3d
576, 576 (Tex. Crim. App. 1999) (“The appellant having been tried during the

pendency of this appeal, the question of his pre-trial bond is moot.”); Armendarez v.

State, 798 S.W.2d 291, 291 (Tex. Crim. App. 1990) (holding that an issue regarding

pretrial bail was moot because the appellant was legally confined pursuant to a

conviction in the underlying case); Ex parte Villareal, No. 04-96-00588-CR, 1996 WL
729936, at *1 (Tex. App.—San Antonio Dec. 18, 1996, no pet.) (not designated for

publication) (dismissing appeal as moot). Accordingly, we dismiss this appeal as

moot. 1

                                                      Dabney Bassel
                                                      Justice



      1
        Based on our disposition of the appeal, we deny as moot the State’s motion
for extension of time to file a brief.

                                           2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 22, 2019




                             3